Citation Nr: 1219088	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  08-09 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for radiculopathy of right lower extremity, claimed as secondary to service-connected degenerative disc disease of the lumbar spine.

2.  Entitlement to higher initial disability ratings for degenerative disc disease of the lumbar spine, status-post laminectomy L3 and diskectomy and fusion L4-S1-currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1994 to September 2006.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision that, in pertinent part, denied service connection for radiculopathy of right lower extremity; and granted service connection for degenerative disc disease of the lumbar spine, status-post laminectomy L3 and diskectomy and fusion L4-S1, evaluated as 10 percent disabling effective September 20, 2006.  The Veteran timely appealed the denial of service connection, and appealed for a higher initial rating.

In June 2010, the RO increased the disability evaluation to 40 percent for degenerative disc disease of the lumbar spine, status-post laminectomy L3 and diskectomy and fusion L4-S1, effective January 28, 2009.  Because higher evaluations are available for the disability, and the Veteran is presumed to seek the maximum available benefit, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

These matters were previously before the Board in December 2011.  At that time, the Board remanded the issue of service connection for radiculopathy of right lower extremity for further evidentiary development; issued a decision that denied an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine, status-post laminectomy L3 and diskectomy and fusion L4-S1; denied a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine, status-post laminectomy L3 and diskectomy and fusion L4-S1, for the period from January 28, 2009-excluding the period when a total disability rating was in effect.  The Board also granted a separate 10 percent disability rating for associated mild, incomplete paralysis of the sciatic nerve of the right lower extremity, for the period from January 28, 2009-excluding the period when a total disability rating was in effect.

In this regard, the Board notes that its December 2011 remand for further development of the claim for service connection for radiculopathy of right lower extremity was in error, because the Board essentially granted service connection for such disability in the same decision by awarding a separate disability rating of 10 percent for associated mild, incomplete paralysis of the sciatic nerve of the right lower extremity.  In essence, the issue of service connection for that disability was part and parcel of the claim for an increased evaluation for the spine disability, as the rating criteria for the spine provides for a separate evaluation for neurological manifestations in the lower extremity.

Therefore, as explained in greater detail below, that portion of the December 2011 decision that remanded the issue of service connection for radiculopathy of right lower extremity, claimed as secondary to service-connected degenerative disc disease of the lumbar spine; denied the issue of higher disability ratings for degenerative disc disease of the lumbar spine, status-post laminectomy L3 and diskectomy and fusion L4-S; and granted a separate 10 percent disability rating for associated mild, incomplete paralysis of the sciatic nerve of the right lower extremity, as discussed in the December 2011 Board decision, are being vacated and a new decision is being promulgated with respect to those issues.  However, with regard all other issues decided or remanded by the Board in December 2011, those are not vacated and those portions of the December 2011 decision remain undisturbed.

VACATUR

The Board may vacate an appellate decision at any time upon request of the Veteran or his or her representative, or on the Board's own motion, when a Veteran has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).

As discussed earlier, when this case was before the Board in December 2011, the Board remanded the issue of service connection for radiculopathy of right lower extremity for further evidentiary development; denied higher initial disability ratings for degenerative disc disease of the lumbar spine, status-post laminectomy L3 and diskectomy and fusion L4-S1; and granted a separate 10 percent disability rating for associated mild, incomplete paralysis of the sciatic nerve of the right lower extremity, for the period from January 28, 2009-excluding the period when a total disability rating was in effect.

In this regard, care must be taken not to evaluate the same manifestations of a disability under more than one applicable code, which would constitute "pyramiding".  See 38 C.F.R. § 4.14.

Here, the Board notes that radiculopathy of the Veteran's right lower extremity is "part and parcel" of the determination of the initial rating for the Veteran's service-connected degenerative disc disease of the lumbar spine, status-post laminectomy L3 and diskectomy and fusion L4-S1, as the rating criteria for the spine provides for consideration of separate disability ratings for neurological manifestations in the lower extremity.  See, e.g., Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  Hence, further evidentiary development for purposes of granting service connection and any resulting award of compensation would be redundant and potentially constitute "pyramiding," as the Board separately awarded a compensable rating for the same neurological symptoms.  Thus, the Board incorrectly remanded the issue of service connection for radiculopathy of right lower extremity while at the same time essentially granting service connection for such disability.  

Therefore, in order to correct this error, the Board finds that it is appropriate to vacate that portion of the December 2011 decision that addressed the issues of service connection for radiculopathy of right lower extremity; of higher initial disability ratings for degenerative disc disease of the lumbar spine, status-post laminectomy L3 and diskectomy and fusion L4-S1; and the grant of a separate 10 percent disability rating for associated mild, incomplete paralysis of the sciatic nerve of the right lower extremity, so that a new decision may be rendered consistent with the applicable law and regulations.   The issues are hereby VACATED.  The new decision will be issued below.  


FINDINGS OF FACT

1.  For the period from September 20, 2006, to January 27, 2009, the Veteran's degenerative disc disease of the lumbar spine, status-post laminectomy L3 and diskectomy and fusion L4-S1, has been manifested by forward flexion greater than 60 degrees but not greater than 85 degrees, and by painful motion; ankylosis and incapacitating episodes having a total duration of at least two weeks have not been demonstrated.

2.  For the period from January 28, 2009-and excluding the period when a total disability rating was in effect, the Veteran's degenerative disc disease of the lumbar spine, status-post laminectomy L3 and diskectomy and fusion L4-S1, has been manifested by forward flexion of the thoracolumbar spine limited to 30 degrees; ankylosis, incapacitating episodes, and doctor-prescribed bed rest are not demonstrated.

3.  For the period from January 28, 2009-and excluding the period when a total disability rating was in effect, the Veteran has exhibited mild incomplete paralysis of the sciatic nerve of the right lower extremity; moderate or severe incomplete paralysis, or complete paralysis has not been demonstrated.


CONCLUSIONS OF LAW

1.  For the period from September 20, 2006, to January 27, 2009, the criteria for an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine, status-post laminectomy L3 and diskectomy and fusion L4-S1, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242 (2011).

2.  For the period from January 28, 2009-and excluding the period when a total disability rating was in effect, the criteria for a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine, status-post laminectomy L3 and diskectomy and fusion L4-S1, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242 (2011).

3.  Resolving all doubt in the Veteran's favor, for the period from January 28, 2009-and excluding the period when a total disability rating was in effect, the criteria for a separate 10 percent disability evaluation for associated incomplete paralysis of the sciatic nerve of the right lower extremity are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The Veteran's claim arises from his disagreement with the initial evaluations assigned following the grant of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to this claim for higher initial disability ratings have been obtained, to the extent possible.  The RO provided the Veteran with appropriate VA examinations, and there is no evidence indicating that there has been a material change in the severity of the Veteran's disability since he was last examined.  The Board finds the examination reports to be thorough and adequate upon which to base a decision with regard to this claim.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  She is also competent to report symptoms of low back pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe her symptoms and their effects on her schooling or daily activities.

A.  Degenerative Disc Disease of the Lumbar Spine,
Status-Post Laminectomy L3 and
Diskectomy and Fusion L4-S1

Service connection has been established for degenerative disc disease of the lumbar spine, status-post laminectomy L3 and diskectomy and fusion L4-S1, effective September 20, 2006.  The RO has evaluated the Veteran's disability under 38 C.F.R. § 4.71a, Diagnostic Code 5242, as initially 10 percent disabling; and as 40 percent disabling, effective January 28, 2009.  Effective November 30, 2009, the RO increased the evaluation to 100 percent, under the provisions of 38 C.F.R. § 4.30 based on surgery and convalescence for this condition, and then resumed the evaluation of 40 percent, effective January 1, 2010.

Spinal disabilities are primarily evaluated under a general rating formula.  Under the formula, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Higher evaluations are assigned for unfavorable ankylosis of the entire spine, or the entire thoracolumbar spine, which are not relevant to the Veteran's claim.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).  

Alternatively, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months, or under the general rating formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The notes following Diagnostic Code 5243 define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

"Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

The notes following Diagnostic Code 5243 further provide that, when evaluating on the basis of chronic manifestations, VA should evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes; and evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than one spinal segment, and provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurological manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

In general, the rating criteria take into account pain and other symptoms.  In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243). 

X-rays of the lumbar spine taken in April 2006 revealed posterior spinal fusion of L4 to S1 with pedicle screws and rods and space devices in the intervertebral disc spaces (Volume 4).  There had been L3 through L5 laminectomy.  There was no evidence of hardware loosening or subluxation.  The sacroiliac joints were normal.  No acute fracture was seen.

During an April 2007 VA examination, the Veteran reported the onset of back trouble after a motor vehicle accident in December 2001 (Volume 3).  The Veteran complained of a constant dull ache in the midline diffuse lumbar area since then, with radiation of a sharp pain intermittently in flare-ups with lifting, twisting, bending, or different positions approximately five times a day for up to five minutes.  The constant dull ache is a level 6 to 7, on a 10-point scale; and the radicular pain is a level 8, on a 10-point scale.  The Veteran reported no weakness, numbness, bladder, or bowel incontinence, and no significant flare-ups.  She reported having multiple injections in the back, which did not help.  She took no medications, as she stopped prior to pregnancy.  Physical therapy did not help.  The Veteran reported having a laminectomy and a microdiskectomy at L4-L5 and L5-S1 in 2002; a fusion in 2003; and a tethered cord surgery in 2004.  Regarding daily activities, the Veteran reported that she cannot take walks; play outside with her children; or do housework for more than 15 or 20 minutes without a break, due to back pain and radiculopathy.  

On examination in April 2007, the Veteran had a normal posture and gait.  Her back and neck were bilaterally symmetric, without gross deformities or apparent scoliosis.  There was no increased kyphosis or lordosis.  Deep tendon reflexes were +2/4 and equal bilaterally for the triceps, brachial radialis, patellar, and Achilles reflexes.  There was no atrophy or hypertrophy, nor palpable spasms or tenderness.  Straight leg raising was negative.  Strength testing to gravity and resistance was within normal limits for age and bilaterally equal.  There was normal and bilaterally equal sensation of pinprick, both dull and light touch.  There were no objective findings of radiculopathy or polyneuropathy.  Range of motion of the thoracolumbar spine was to 75 degrees on flexion; to 10 degrees on extension, with discomfort; to 15 degrees on bending to the left and to the right, with discomfort; and to 45 degrees on right and left lateral rotation.  Flexion, extension, and bending also were limited by difficulty.  Except as noted, there was no discomfort or difficulty with range of motion testing or effusion, edema, or erythema; or tenderness to palpation, deformity, or instability found.  The examiner indicated that additional limitation of function due to repetitive use or flare-ups could not be determined without resorting to mere speculation.

Private treatment records, dated in September 2007, reflect that the Veteran had some paraspinal muscle spasms, decreased range of motion, and tenderness in her lower lumbosacral spine to palpation.  Neurological examination at that time revealed decreased sensation to light touch over the right medial foot and ankle; motor examination was 4+ to 5/5.  MRI scans of the lumbosacral spine revealed no obvious nerve root impingement at L4, L5, or S1.  There did not appear to be any exuberant scar tissue formation.  The Veteran did have some moderate spinal stenosis at L3-L4 (Volume 6).

The report of a January 2009 VA examination reflects that the Veteran had a pain management procedure performed in 2008 and was at bed rest for three days.  The Veteran reported her prior six back surgeries.  Current symptoms included pain in her back; her feet tingled and there was pain down the right side of the back of her leg.  The Veteran's pain level was an 8 on a 10-point scale; when medicated, her pain level was a 5.  She reported daily, constant pain, located on the right side of her lower back, and radiating into her right hip and down the right side.  The Veteran reported flare-ups daily, lasting one-to-two hours, which was aggravated by activity and alleviated by medications.

Examination in January 2009 revealed that the Veteran's neck and back were bilaterally symmetric, and without gross deformity or apparent scoliosis.  There was no exaggerated thoracic kyphosis or lumbar lordosis, and no palpable spasm or tenderness.  Deep tendon reflexes were +2/4 and equal bilaterally in the triceps, biceps, brachioradialis, and patellar tendon.  There was no atrophy, contractures, or hypertrophy.  Strength testing to gravity and resistance was within normal limits.  There was normal and bilaterally equal sensation to pinprick and light touch in the lower extremities.  Range of motion of the thoracolumbar spine was to 30 degrees on flexion; to 10 degrees on extension; to 20 degrees on bending to the right; to 25 degrees on bending to the left; to 20 degrees on rotation to the right; and to 15 degrees on rotation to the left.  All ranges of motion were limited by difficulty and/or discomfort.  Straight leg raising was positive, supine bilaterally; and negative, seated bilaterally.  There was no additional limitation of range of motion after repetition due to fatigue, incoordination, lack of endurance, pain or weakness, except as noted.  Additional limitation due to flare-ups could not be determined without resorting to mere speculation.  X-rays of the lumbar spine revealed no significant change from April 2007.  The examiner added that the service-connected disability caused moderate functional impairment.

Private treatment records, dated in December 2009, reflect that the Veteran underwent decompressive lumbosacral spine surgery in November 2009.  The Veteran reported improvement in her bilateral back pain, muscle spasms and stiffness; and improvement in her right buttock pain, right posterior thigh pain, and pain radiating into the medial aspect of the right leg and foot and ankle, along with improvement in her intermittent left buttock pain and left posterior thigh pain.  The Veteran was instructed to use analgesics and muscle relaxants, as needed; and she continued to use pain medications in March 2010.

For the Period from September 20, 2006, to January 27, 2009

In this case, during the applicable period, the evidence shows that the Veteran could flex his thoracolumbar spine beyond 60 degrees but less than 85 degrees.  Painful motion was noted.  Muscle spasm and localized tenderness also were noted by private physicians; her gait was normal.  There was no finding of ankylosis of the lumbar spine.  The combined range of motion of the thoracolumbar spine was greater than 120 degrees but not greater than 235 degrees.  There were no findings of scoliosis, reversed lordosis, or abnormal kyphosis.  Her disability, thus, does not meet the criteria for an initial disability rating in excess of 10 percent under the general rating formula.  38 C.F.R. §§ 4.7, 4.21.

While there is no record of doctor-prescribed bed rest, the evidence reflects that the Veteran was on three days of bed rest following a pain management procedure performed in 2008.  The evidence does not show incapacitating episodes having a total duration of at least two weeks during the applicable period.  Hence, there is no basis for a disability evaluation in excess of 10 percent for the Veteran's degenerative disc disease of the lumbar spine, status-post laminectomy L3 and diskectomy and fusion L4-S1.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Thus, the weight of the evidence is against the grant of a disability rating in excess of 10 percent, based on orthopedic findings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2011).

In this case, the Veteran also has described some sensory deficit in the right lower extremity.  The Board finds the Veteran's testimony to be credible.  As noted above, the Veteran's radiculopathy of the right lower extremity is "part and parcel" of the determination of the initial ratings for her service-connected degenerative disc disease of the lumbar spine, status-post laminectomy L3 and diskectomy and fusion L4-S1.  See, e.g., Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  

A 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve of the lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve is indicated where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

In this case, there have been no reports of loss of reflexes or muscle atrophy.  No examiner has found significant neurological deficits.  The April 2007 examiner found that sensation was normal and equal to pinprick and light touch.  While a private physician noted decreased sensation to light touch over the right medial foot and ankle in September 2007, there is no indication that such decreased sensation was associated with service-connected disability.  The Board finds the overall evidence is insufficient to warrant a compensable disability rating for neurological deficits during the applicable period.

A clear preponderance of the evidence is against an initial disability rating in excess of 10 percent during the applicable period, as the Veteran's complaints of pain and dysfunction are not supported by adequate pathology.  Again, the objective clinical findings consistently fail to show that her disability meets the criteria for a higher evaluation.  Hence, the Board must conclude that those findings outweigh her lay assertions regarding severity. 

For the Period from January 28, 2009

During the applicable period-and excluding the period of time when a total disability rating was in effect, the evidence shows that the Veteran can flex her thoracolumbar spine to 30 degrees.  Higher evaluations may be assigned for ankylosis, but the Veteran retains lower back motion, and thus does not have ankylosis.  She, therefore, does not meet the criteria for a disability rating in excess of 40 percent under the general rating formula.  38 C.F.R. §§ 4.7, 4.21.

Nor is there evidence of doctor-prescribed bed rest or incapacitating episodes having a total duration of at least six weeks during the past 12 months to warrant an increased disability rating.

In this case, under the general rating formula, the orthopedic component of the Veteran's degenerative disc disease of the lumbar spine, status-post laminectomy L3 and diskectomy and fusion L4-S1, warrants no more than a 40 percent evaluation, effective January 28, 2009.  While the Veteran provided testimony indicating that the symptomatology associated with her service-connected disability is severe, the objective findings consistently fail to show that her disability meets the criteria for a higher evaluation; and the Board concludes that those findings outweigh her lay assertions regarding severity.
 
Here, the Veteran also indicates that she has increased radiating pain from the right side of her lower back, into her right hip, and down her right side.

As noted above, there have been no reports of loss of reflexes or muscle atrophy.  The January 2009 examiner did not find significant neurological deficits.  Nor is there evidence of obvious nerve root impingement.  Given the reports of daily flare-ups and the Veteran's credible testimony of radiating pain from her back and into her hip and thigh, and resolving doubt in favor of the Veteran, a separate 10 percent disability rating is warranted for mild incomplete paralysis of the sciatic nerve of the right lower extremity.  38 C.F.R. §§ 4.123, 4.124 (2011).  There is no indication that incomplete paralysis of the sciatic nerve of the right lower extremity is more than mild at any time during the applicable period to warrant an increased disability rating.  While the Veteran is competent to describe radiating pain down her right side and thigh, the lack of objective evidence on neurological testing of more than a sensory deficit warrants no more than a 10 percent disability rating.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against a disability rating in excess of 40 percent for orthopedic findings during the applicable period; and in favor of a separate 10 percent disability evaluation for associated mild, incomplete paralysis of the sciatic nerve of the right lower extremity, for the period from January 28, 2009.

In closing, the Board again notes that a separate claim for service connection for radiculopathy of right lower extremity was certified for appeal.  However, as discussed in detail above, the Board finds that such claim is part and parcel of the claim for higher disability ratings for the Veteran's spine disability, as the rating criteria for the spine provides for consideration of separate disability ratings for neurological manifestations in the lower extremities.  Furthermore,  the Board has awarded a separate disability rating of 10 percent from January 28, 2009, for associated mild, incomplete paralysis of the sciatic nerve of the right lower extremity herein, as contemplated by that rating criteria.  The Board has also specifically determined that a separate disability rating prior to January 28, 2009, is not warranted.  Therefore, the issue of whether compensation is warranted for radiculopathy in the lower extremity has been fully adjudicated herein and need not be further addressed.

B.  Extraschedular Consideration

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluations assigned for the Veteran's service-connected degenerative disc disease of the lumbar spine, status-post laminectomy L3 and diskectomy and fusion L4-S1, are adequate in this case.  Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).















                                                   CONTINUED ON NEXT PAGE FOLLOWING


ORDER

The portion of the December 2011 Board decision that remanded the issue of service connection for radiculopathy of right lower extremity; denied higher initial disability ratings for degenerative disc disease of the lumbar spine, status-post laminectomy L3 and diskectomy and fusion L4-S1; and granted a separate 10 percent disability rating for associated mild, incomplete paralysis of the sciatic nerve of the right lower extremity, is Vacated.   

For the period from September 20, 2006, to January 27, 2009, an initial disability evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine, status-post laminectomy L3 and diskectomy and fusion L4-S1, is denied.

For the period from January 28, 2009-and excluding the period when a total disability rating was in effect, a disability evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine, status-post laminectomy L3 and diskectomy and fusion L4-S1, is denied.

For the period from January 28, 2009-and excluding the period when a total disability rating was in effect, a separate 10 percent disability rating for associated mild, incomplete paralysis of the sciatic nerve of the right lower extremity is granted, subject to the pertinent legal authority governing the payment of monetary awards.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


